Citation Nr: 1119640	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  04-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to December 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Board affirmed the RO's rating decision denying his aforementioned claims of entitlement to service connection.  The Veteran appealed the Board's March 2009 decision to the Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the Board's decision as to the issues listed and remanded the case to the Board for further adjudication consistent with the Memorandum Decision.  

Unfortunately, further development of the evidence is required before the Board can readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss disability is causally related to his military service.

2.  The Veteran's tinnitus is causally related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2003, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, an April 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Bilateral Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to work as a jet aircraft servicer during active military service.  According to the Veteran he had in-service noise exposure while working as a flight line specialist and flight deck director; the Veteran also reported experiencing noise exposure while aboard ship during service.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his October 2003 VA audiological examination and ear examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at that time revealed the Veteran had auditory thresholds of 40 decibels or greater in his right ear in the frequency of 4000 Hertz and auditory thresholds of 40 decibels or greater in the frequencies of 3000 and 4000 Hertz in his left ear.

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, and that the October 2003 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss at the Veteran's discharge from service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court's Memorandum Decision indicated that the VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  Moreover, the Veteran has stated that VA doctors who have tested his hearing have told him it was due to exposure to the noise of the jet engines.  

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  His service records show that his military occupational specialty (MOS) was an jet aircraft servicer.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at an October 2003 VA audiology evaluation.  The Veteran's DD214 and additional service personnel records show weapons training and a military occupational specialty (MOS) wherein the Veteran's activities would be consistent with noise exposure.  Given that the Veteran likely had noise exposure while during his service, the Board finds that such acoustic trauma has not been excluded by competent evidence as the etiology of his tinnitus.  Indeed, as previously noted in the Court's Memorandum Decision, the opinion rendered in the October 2003 VA examination report as to the etiology of his current hearing loss and tinnitus, was far from being clear or definitive.  In addition, the Veteran has reported that VA physicians who have treated him have told him the tinnitus is due to exposure to jet engine noise.  Therefore, the Board finds that the evidence of record is in equipoise, and with resolution of doubt in the Veteran's favor, finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection of bilateral hearing loss is granted.

Entitlement to service connection of tinnitus is granted.


REMAND

As noted in the Court's Memorandum Decision, the Veteran's claim of entitlement to service connection for diabetes mellitus was denied in partial due to the Board's reliance on the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Court also noted that the Board correctly determined that the Veteran served on a ship off the coast of Vietnam in October 1966; service personnel records confirm that the Veteran served on the USS Kearsage.  A ship history indicates that the USS Kearsage was deployed to the territorial waters for Vietnam from August 1966 to October 1966.  Nonetheless, the Court pointed out that, subsequent to the Board's March 2009 decision, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  However, the Board notes that the Veteran's available service personnel records, the ship history, and an April 2009 VA Memorandum from the Joint Services Records Research Center (JSRRC) merely demonstrate that the Veteran did not serve in-country and did not go ashore during his service on the USS Kearsage; no attempts were made by the RO to determine whether service on the USS Kearsage fell within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the deck logs for the USS Kearsage for the period from August 1966 through October 1966.  In addition, the RO should request JSRRC to provide any available information as the location and duties of the USS Kearsage during the relevant time period, in order to determine whether the Veteran's service on USS Kearsage is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  

2.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


